 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDEasthampton Rubber Thread Company1andUnited Rubber,Cork,Linoleum & Plastic Workers of America,CIO, Petitioner.Case No. 1-I?C-4130. September P0, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Joseph C. Barry,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon'the entirerecord in this case the Board finds :1.The record shows that the Employer's direct outflow is in, excessof $50,000 annually.As this amount meets the Board's standards forthe assertion of jurisdiction, we find that the Employer is engaged incommerce and that it will effectuate the purposes of the Act to assertjurisdiction herein.22.The Petitioner desires to represent the employees involved hereinand bargain on their behalf with respect to wages, hours, and condi-tions of employment.We therefore find it is a labor organization asdefined in the Act.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties are in agreement as to the composition of the unitexcept that the Petitioner would exclude as supervisors eight assist-ant foremen, all of whom the Employer would include as employees.PatrickMcCarthy and Henry Desmarais spend half their timeworking on the day shift in the vulcanizing department when theforeman is present and also alternate with each other for 2-week pe-riods in taking sole charge of and directing the department's 14 nightshift employees for whose work they are responsible.McCarthy andDesmarais give these employees instructions, make assignments, andhave the authority to send employees home in cases involving seriousinfractions of the rules.Clement Dionne and Philip Parsons, who devote half their time tothe cutting department's day shift under the supervision of the fore-man, alternate with each other for 1-week periods in taking solecharge of the department's 13 night shift employees over whom theyexercise authority similar to that possessed byMcCarthy andDesmarais.1Thename of the Employer appears as amendedat thehearing.2 Jonesboro Gram Drying Cooperative,110 NLRB481, 482, 483.114 NLRB No. 32. EASTHAMPTONRUBBER THREADCOMPANY115Michael Dzialo spends about half his time as a regular employeeon the night shift of the millroom under the direction of HaroldKulon, an admitted supervisor.For the remainder of his time he isin sole charge of the washing and receiving department which oper-ates 2 or 3 nights a week. Although Dzialo spends part of his timeworking along with the 6 employees in the washing and receiving de-partment, the record also shows that in his capacity as the directorof the department's night shift, he possesses, the same authority, asthe other 4 assistant foremen on the night shift, described above.Arthur Pelchat directs and is in sole charge of the maintenance de-partment's 12 or 13 day shift employees in the absence of the fore-man, who is away from the plant about 25 percent of the time. Pel-chat makes assignments and has the power to suspend employees forinsubordination.Earl Lizotte works on the day shift of the millroom where he di-rects the 16 employees engaged in calendar production. In additionto being responsible for the work of these employees, he directs the re-maining 15 employees in the department when the foreman is ill oron vacation.Mitchell Kowalske works full time on the day shift of the eight-man washing and receiving department which is under the super-vision of a foreman. In the course of Kowalske's unloading duties, heis assisted by one or more of the department's employees to whom heissues routine instructions.Kowalske substitutes for the foremanonly during the latter's vacation or illness.In view of the foregoing, we find that all of the assistant foremenwith the exception of Kowalske are supervisors who responsibly di-rect and control, for substantial and regular periods of time, the ac-tivities of the employees in their respective departments.3With respectto Kowalske, it is clear that his duties are essentially nonsupervisory.Accordingly, we shall exclude all of the preceding assistant foremenbut Kowalske from the unit.We find that the following employees constitute a,unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act: All production and maintenance employees atthe Employer's Easthampton, Massachusetts, plant, including the as-sistant foreman in the day shaft of the receiving and washing depart-ment, but excluding office clerical employees, guards, professionalemployees, and supervisors as defined in the At.[Text of Direction of Election omitted from publication.]3Scharco Manufacturing Company,Inc,312 NLRB1519,Enterprise Tool and GearCorporation,112 NLRB 1355387644-56-vol. 114-=9